Citation Nr: 1630785	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  11-33 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral pain syndrome of the left knee.

2.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to November 1976, and from September 1990 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In his VA Form 9 Substantive Appeal, the Veteran requested to testify before a Veterans Law Judge at a Travel Board hearing regarding the issues on appeal.  See 38 C.F.R. § 20.700 (2015).  A hearing was scheduled for September 2014, and the Veteran did not appear.  In November 2015, the Veteran submitted a statement in which he reported that he never received the notification letter regarding the hearing and provided a new address.  

While the record does not reflect that the hearing notification letter was returned as undeliverable by the United States Postal Service, the Veteran has alleged that he did not receive it and has requested that his hearing be rescheduled.  Accordingly, the Board finds good cause for the Veteran's failure to appear has been presented, and considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.  As Travel Board hearings are scheduled by the RO, remand of the claims is necessary.  See id.




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with his request.  A copy of the letter notifying the Veteran of the time and place to report

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




